DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Appropriate correction is required.
Regarding [0019], 
“130*” should read “130 degrees”.
“90*” should read “90 degrees”.
“approximately 900” should read “approximately 90 degrees”.
“less than 300” should read “less than 30 degrees”.
Regarding [0020], “adhesivelayer” should read “adhesive layer”.
Regarding [0028] and [0032], “tear open end 2” should not also be “can end 2”. 
Regarding [0039], “opening region 10” should be “opening region” to match the rest of the specification. Applicant discloses “end region 10”.

Claim Objections
Claims 13, 19, 21, 23, 26, 27, 28, 29 objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 13, 
"fastened to the outer end side on the marginal region" should read "fastened to an outer end side on a marginal region".
"fastened to the outer end side on the fixed end surface" should read "fastened to an outer end side on a fixed end surface".
"marginal region of the end region" should read "marginal region of an end region".
"disposed on the inner receptacle side" should read "disposed on an inner receptacle side".
"and wherein the end part formed by the upwardly" should read "and wherein an end part formed upwardly".
"the receptacle comprising" should read "the receptacle comprising;".
"pasty" should read "paste".
"lacquer film at the peripheral line" should read "lacquer film at a peripheral line".
Regarding claim 19, 
"the fixed part" should read "a fixed part".
"the end material" should read "an end material". Examiner interprets "end' to be the sheet metal layer.
Regarding claim 21, "the fixed position end material" should read "a fixed position end material".
Regarding claim 23, "the plastic film component" should read "the plastic film layer".
Regarding claim 26, "the mechanical strength" should read "a mechanical strength".
Regarding claim 27, "the metal component" should read "the sheet metal layer".
Regarding claim 28, "a central web" should read "a center web" to match the specification.
Regarding claim 29, "the closing procedure" should read "a closing procedure"



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 26, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, there does not appear to be support in the original disclosure for “wherein the mechanical strength of the film component in the composite material is selected such that the material thickness of the metal component can be reduced in comparison with a film-free component while ensuring the required total strength of the composite material.” Therefore claim 26 appears to contain new matter.
Regarding claim 27, there does not appear to be support in the original disclosure for “wherein the material thickness of the metal component can be reduced by at least 5%.” Therefore claim 27 appears to contain new matter.
Regarding claim 28, there does not appear to be support in the original disclosure for “wherein two reception grooves separated by a central web are formed in the sealing frame surrounding the opening region, with the inwardly disposed groove cooperating with the sealing lip and the outwardly disposed groove cooperating with the latching rib of the stiffening and coupling frame.” Therefore claim 28 appears to contain new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 13, the term "small distance" is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets “small” as smaller than the lid.
In Claim 13, the term "at least regionally largely" is a relative term which renders the claim indefinite.  The term "largely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets “largely” as more than 50% notch depth.
Claims 25 and 26 each recite the limitation "the film component" in their line 1.  There is insufficient antecedent basis for this limitation in the claim. There exists an adhesive film and plastic film in claim 13 from which these claims depend. It is unclear which film is “the film component” as no “component” is claimed. Is it the plastic film? Is it the adhesive film? Is it the lacquer film? Examiner interprets as “a film component”.
Claim 30 recites the limitation "its total outer periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, this limitation is not further limiting because the skirt it describes already defines an outer periphery. Examiner interprets as deleted.
Claim 30 recites the limitation "the fixed position end surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Is it “the fixed end surface adjacent” of claim 13, “the end surface disposed outside” of claim 13, or “the fixed position end material” of claim 21? Examiner interprets as “a fixed position end surface”.

Regarding claims 13, 26, 27 and 30, the phrases "or the like", “on the one hand”, “on the other hand”, “being able to be”, “preferably”, and “can be” render the claims indefinite because the claims include elements not actually disclosed as they are not positive recitations (those encompassed by "or the like", “on the one hand”, “on the other hand”, “being able to be”, “preferably”, and “can be”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Regarding claim 13, 
“connection, or the like”
“can be pivoted”
“being able to be swapped”
“ribs, on the one hand”
“grooves, on the other hand”
“thereto is, on the one hand”
“on the other hand, fixedly”
Regarding claim 26, “can be reduced”.
Regarding claim 27, “can be reduced”.
Regarding claim 30, “preferably bonded”.

Claims 14-30 are also rejected due to their dependency on indefinite claim 13.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 13-28, and 30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Thielen (EP 2354022).
Regarding claim 13, Thielen discloses a receptacle (beverage can, abstract) for a hermetically sealed storage of liquid, pasty, and/or solid products, the receptacle comprising 
  a product container (Fig 3 and 4) open at one side (opening of beverage can coincident with 11; can opening in specification) and a tear open end (11) connected in an airtight manner (gastight, in specification) to the product container via a beaded margin (flange 2) or via an adhesive connection, a welded connection, or the like, 
    wherein the tear open end is reclosable (reclosable opening, in specification), and comprises a composite material (metallic lid, spray lacquer, plastic material, in specification) in the form of a sheet metal layer (1,11) bonded to a plastic film (8); 
      wherein the sheet metal layer and a lacquer film (24, Fig 7) at the peripheral line of the respective provided opening region (opening of beverage can coincident with 11; can opening in specification) is pierced or punched through accordingly while forming a microgap (4, Fig 7); 
      wherein the plastic film disposed on the inner receptacle side (inside of the can and can opening, also see objection above) and closing the microgap is provided at a small distance from the microgap with a weakening (breakthrough 7) or with a notch extending at least regionally largely over the film thickness; 
    wherein a peripheral stiffening and coupling frame (5, Fig 4) having at least one sealing and latching rib (rib 9) is fastened to the outer end side on the marginal region of the end region (1, see objection above) that can be pivoted open and that is bounded by the microgap; 
    wherein a sealing frame (10) that is engaged over by the stiffening and coupling frame is likewise fastened to the outer end side on the fixed end surface (lid 1 outside of 11) adjacent to the microgap and outside the opening region and has grooves (12 and left pivot-side groove) for a sealing reception (snap connection, in specification) of the sealing and latching ribs provided at the stiffening and coupling frame, with the position of the sealing and latching ribs, on the one hand, and of the reception grooves, on the other hand, being able to be swapped over; and 
    wherein the end part (1) formed by the upwardly pivotable end region bounded by the microgap and by the stiffening and coupling frame fastened thereto is, on the one hand, provided with a tear open member (15) connected in an articulated manner to the outer margin of the stiffening and coupling frame and is, on the other hand, fixedly connected to the end surface (lid 1 outside of 11) disposed outside the upwardly pivotable end part via a pivot bearing region (21,16,22) molded (The examiner considers the term “molded” to be a product by process limitation)to the stiffening and coupling frame diametrically opposite said tear open member.  
Regarding “molded” being considered a product-by-process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding claim 14, Thielen discloses the receptacle in accordance with claim 13, wherein the receptacle is for a hermetically sealed storage of foods (gastight, in the specification).

Regarding claim 15, Thielen discloses the receptacle in accordance with claim 13, wherein the sheet metal layer (1, 11) is composed of aluminum or tin plate (resealable can lid of ordinary tin, in specification).

Regarding claim 16, Thielen discloses the receptacle in accordance with claim 13, wherein the sheet metal layer (1,11) is bonded to the plastic film (8) via the adhesive lacquer film (24, Fig 7).

Regarding claim 17, Thielen discloses the receptacle in accordance with claim 13, wherein the receptacle has a round (Fig 1 round circumference of lid 1), oval, or polygonal cross-sectional shape and the extent of the microgap is at least partly adapted to the respective cross-sectional shape.

Regarding claim 18, Thielen discloses the receptacle in accordance with claim 13, wherein the sealing frame (10) intended for receiving the end part (1) is adapted at least largely in its peripheral extent to the extent of the beaded margin (flange 2) or of the connection region between the product container and the end.

Regarding claim 19, Thielen discloses the receptacle in accordance with claim 13, wherein the stiffening and coupling frame (5, Fig 4), the sealing frame (10), and the fixed part (14) of the pivot bearing region (21,16,22) are connected to the end material (11) in a sealing and fixed manner (14,7,8).

Regarding claim 20, Thielen discloses the receptacle in accordance with claim 19, wherein the stiffening and coupling frame (5, Fig 4), the sealing frame (10), and the fixed part (14) of the pivot bearing region (21,16,22) are connected via the adhesive lacquer film (24, Fig 7) to the end material (11) in a sealing and fixed manner (14,7,8).

Regarding claim 21, Thielen discloses the receptacle in accordance with claim 13, wherein the tear open member (15) generates a pushing force via a lever (arm of 15) translation that becomes effective at the start of the movement, said pushing force acting, adjacent to the microgap (4, Fig 7), on the punched out end region (1, see objection above) and separating the region of the film covering the microgap from the fixed position end material (11) in the further opening process.

Regarding claim 22, Thielen discloses the receptacle in accordance with claim 21, wherein the tear open member (15) is configured as a ring pull (shape of 15).


Regarding claim 23, Thielen discloses the receptacle in accordance with claim 13, wherein the plastic film (8) component is configured as a molding adapted to the lower side end contour and having molded positioning elements (17,25).

Regarding claim 24, Thielen discloses the receptacle in accordance with claim 23, wherein the positioning elements (17,25) comprise knobs (knob shape of 17,25) that engage into corresponding recesses (recess of 17 in near 11, recess of 25) of the end material (11).


Regarding claim 25, Thielen discloses the receptacle in accordance with claim 13, wherein the film component (paint layer, Fig 1 in specification; see 112 rejection above) of the composite material extends up to and into the beaded margin (flange 2) and acts as a sealing material and as corrosion protection (seals and protects metal of flange 2) in the beaded connection.

Regarding claim 26, Thielen discloses the receptacle in accordance with claim 13, wherein the mechanical strength (a material inherently has a mechanical strength) of the film component in the composite material is selected such that the material thickness (thickness of 11) of the metal component (1,11, see objection above) can be reduced in comparison with a film-free component while ensuring the required total strength of the composite material. Regarding reducing thickness, it is unclear if the limitation is necessitated by the claim due to the indefinite language.

Regarding claim 27, Thielen discloses the receptacle in accordance with claim 26, wherein the material thickness of the metal component (1,11 see objection above) can be reduced by at least 5%. Regarding reducing thickness, it is unclear if the limitation is necessitated by the claim due to the indefinite language.

Regarding claim 28, (see 112 rejection above) Thielen discloses the receptacle in accordance with claim 13, wherein two reception grooves (12, groove on the left to the left of 12) separated by a central web (left side of U shape of 10 between the two grooves) are formed in the sealing frame (10) surrounding the opening region (opening of beverage can coincident with 11; can opening in specification), with the inwardly disposed groove (groove on the left to the left of 12) cooperating with the sealing lip (lip of 12) and the outwardly disposed groove (12) cooperating with the latching rib (9) of the stiffening and coupling frame (5, Fig 4).

Regarding claim 30, Thielen discloses the receptacle in accordance with claim 13, wherein the stiffening and coupling frame (5, Fig 4) has a sealing skirt (portion of 5 between 13 and 3) over its total outer periphery that extends up to the fixed position end surface (lid 1 outside of 11, see 112 rejection above) and that is preferably bonded to the fixed position end surface via the adhesive lacquer film (24, Fig 7).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thielen (EP 2354022) in view of design choice.
Regarding claim 29, Thielen discloses the receptacle in accordance with claim 13, wherein the pivot bearing region (21,16,22) has an integrated toggle spring section (spring 22) 
  that holds the end part (1) formed by the upwardly pivotable end region (11,15), by the stiffening and coupling frame (5, Fig 4) fastened thereto, and by the tear open member (15) 
  in an open position (open position, in specification about Fig 1) after exceeding an opening angle (an angle more than 90 degrees, in specification) of approximately 90 and that allows the end part to snap (swing-up, in specification) into an angular position (position before closed position is rested onto 10 which is less than 30 degrees) of less than 30 on the closing procedure after falling below the angle of approximately 90°.

but lacks an open position of more than 130°. One of ordinary skill in the art would design an open position at any angle required by the environment including 130 degrees.  

However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open position of Thielen to be open more than 130° as taught by a matter of design choice since such a modification would have involved a merely changing the relationship of the components in the assembly yielding any degree of openness.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC C BALDRIGHI/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733